internal_revenue_service number release date index number ---------------------------- ------------------------------------------------ ------------------------------------------ ------------------- ------------------------------ department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number -------------------- refer reply to cc fip b02 plr-134159-08 date legend taxpayer -------------------------------------------------------------------- ---------------------------------------------------- company a company b company c holding_company state year year year year year year ----------------------------- ------------------------ ------------- ------------------------ ---------- ------- ------- ------- ------- ------- ------- plr-134159-08 dear ------------- this is in reply to a letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for taxpayer to file written representations under sec_1_7872-15 of the income_tax regulations if a written representation under sec_1_7872-15 is considered timely filed and the other requirements under sec_1_7872-15 are satisfied then an otherwise noncontingent payment on a split-dollar loan that is nonrecourse to the borrower is not a contingent payment under sec_1_7872-15 facts taxpayer is a state non-profit corporation established in year taxpayer is a tax-exempt_organization under sec_501 of the internal_revenue_code_of_1986 as amended code in year taxpayer met with a consulting team from company a an executive and professional benefits division of holding_company to consult on matters relating to the retention and recognition of key taxpayer employees the consulting team recommended implementing a split-dollar_life_insurance plan sdp in year taxpayer entered into split-dollar_life_insurance arrangements with several key employees thereby implementing a sdp taxpayer represents that it had no prior experience or knowledge regarding split-dollar_life_insurance arrangements company a explained to taxpayer that the sdp was intended to be subject_to the regulations under sec_1_7872-15 the split-dollar regulations and was designed to utilize nonrecourse premium loans to the employee participant secured_by the policy the loans the loans were to each have a stated_interest rate equal to or in excess of the applicable_federal_rate afr so as not to be below-market split-dollar loans under the split-dollar regulations at the time the sdp was implemented calculations prepared by company a projected that the proceeds of the insurance_policy securing the loans were expected to be sufficient to pay all interest and principal due on the loans taxpayer represents that company a did not advise taxpayer or employee participants in the sdp regarding the resulting tax consequences if payments on the loans were treated as contingent payments under the split-dollar regulations company a was instrumental in implementing the sdp for taxpayer company a was responsible for drafting the documents advising taxpayer and employee participants regarding the set-up of the sdp determining which insurance_company to use and assisting taxpayer in finding and hiring counsel to review the sdp documents after the sdp was implemented taxpayer contracted with company a to serve as the plr-134159-08 third party administrator of the sdp taxpayer represents that because it lacked knowledge and experience with split-dollar_life_insurance arrangements taxpayer and employee participants relied on company a’s guidance in developing implementing and administering the sdp taxpayer further represents that company a was aware of taxpayer and employee participants’ reliance on its expertise regarding the sdp prior to filing taxpayer’s year tax_return the return corresponding to the taxable_year in which taxpayer made the first split-dollar loans to plan participants under the sdp taxpayer was not advised by company a that unless the parties to the split-dollar_life_insurance arrangements filed written representations pursuant to sec_1_7872-15 and ii payments on the loans would be treated as contingent payments for purposes of the split-dollar regulations however since year taxpayer and employee participants have filed their respective tax returns as if the elections had been made and the written representations had been filed pursuant to sec_1_7872-15 and ii in year when company a discontinued acting as third party administrator of the sdp taxpayer contracted with company b to serve as its new third party administrator and to consult on taxpayer’s sdp company b was formed in year by the members of taxpayer’s original consulting team from company a at the end of year company b ceased serving as taxpayer’s third party administrator so in year taxpayer hired company c to serve as the third party administrator of its sdp upon an extensive review of taxpayer’s sdp documents company c asked for a copy of the written representations that should have been executed and filed with taxpayer’s and employee participants’ tax returns for year sec_3 and taxpayer informed company c that it was unaware of the need to make the written representations because its previous third party administrators had not informed taxpayer of this requirement company c explained that the written representations were necessary to ensure that payments on the loans were not treated as contingent payments subsequently company c and taxpayer sought assistance from counsel and filed a request for an extension of time to make the written representations under sec_1_7872-15 and ii taxpayer makes the following representations the granting of relief under sec_301_9100-3 would not result in taxpayer having a lower tax_liability in the aggregate for all years to which the election applies than it would have had if the election had been timely made taking into account the time_value_of_money taxpayer did not knowingly choose not to file the election taxpayer did not use hindsight in requesting relief finally taxpayer represents that it is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 in support of its ruling_request taxpayer has submitted the affidavits of its controller its vice president of human resources and the owner of company c regarding the events that led to taxpayer’s failure to make the regulatory election pursuant to sec_1_7872-15 and ii plr-134159-08 law and analysis sec_1_7872-15 provides that except as provided in sec_1_7872-15 if a payment on a split-dollar loan is nonrecourse to the borrower the payment is a contingent payment for purposes of sec_1_7872-15 sec_1_7872-15 provides that an otherwise noncontingent payment on a split-dollar loan that is nonrecourse to the borrower is not a contingent payment under sec_1_7872-15 if the parties to the split-dollar_life_insurance arrangement represent in writing that a reasonable person would expect that all payments under the loan will be made sec_1_7872-15 describes the time and manner requirements for providing the written representation required by sec_1_7872-15 sec_1 d ii provides in part that the written representation be signed by both the borrower and lender not later than the last day including extensions for filing the federal_income_tax return of the borrower or lender whichever is earlier for the taxable_year in which the lender makes the first split-dollar loan under the split-dollar_life_insurance arrangement sec_301_9100-1 defines election to include an application_for relief in respect of tax a request to adopt change or retain an accounting_method or accounting_period the term does not include an application_for an extension of time for filing a return under sec_6081 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulation or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 sets forth parameters for determining whether under particular facts and circumstances the commissioner will grant an extension of time for regulatory elections that do not meet the requirements for an automatic_extension under sec_301_9100-2 sec_301_9100-3 provides that when a taxpayer does not meet the requirements for an automatic_extension under sec_301_9100-2 the taxpayer must provide evidence satisfactorily establishing that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the government sec_301_9100-3 provides that subject_to sec_301_9100-3 a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer satisfies at least one of the following five criteria i the request for relief was made before the service discovered the failure to make the regulatory election ii the failure to make the election was due to intervening events beyond the taxpayer’s control iii after exercising reasonable diligence the taxpayer was unaware of the necessity for the plr-134159-08 election iv the taxpayer reasonably relied on the written advice of the service or v the taxpayer reasonably relied upon a qualified_tax professional including a tax professional employed by the taxpayer and that tax professional failed to make or failed to advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer has not reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was either i not competent to render advice on the regulatory election or ii not aware of all relevant facts sec_301_9100-3 provides that a taxpayer will not be deemed to have acted reasonably and in good_faith if the taxpayer does one of the following i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and the subsequent tax consequences but chose not to make the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the information submitted and taxpayer’s representations we conclude that taxpayer has satisfied the requirements for granting a reasonable extension of time to file the written representations as required under sec_1 d i and ii taxpayer is therefore granted a period of time not to exceed days from the date of this letter to prepare and have both parties sign the written representations provided that the written representations are timely signed by both parties as required by this letter and filed with the taxpayer’s tax_return for year each written representation will be deemed effective for all years in which the corresponding split-dollar arrangement has been in effect in accordance with sec_1_7872-15 a copy of each written representation should be attached to taxpayer’s tax_return for any subsequent taxable_year in which taxpayer makes a split-dollar loan to which the representation applies except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code this ruling is limited to the timeliness of the filing requirement of the written representations under sec_1_7872-15 and ii no opinion is expressed with regard to whether taxpayer satisfies the other requirements under sec_1_7872-15 plr-134159-08 and ii the loan treatment requirements under sec_1_7872-15 or whether payments under the loans are otherwise noncontingent payments for purposes of sec_1_7872-15 no opinion is expressed with regard to whether the tax_liability of taxpayer is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david b silber david b silber chief branch office of associate chief_counsel financial institutions and products
